DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed after the mailing date of the initial IDS of December 12, 2019 were submitted in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 1 recites the limitations “an insulation part fused around a portion of each of the first and second electrode leads…; and a fusion prevention part… preventing the first electrode lead from being fused to the insulation part”.  The limitations reciting the insulation part and the fusion prevention part seem to contradict each other as the insulation part is recited to fuse around the first and second electrode leads and the fusion prevention part is recited to prevent a fusion between the first electrode lead and the insulation part. The structure between the first 
Accordingly, because claims 2-15 are dependent on claim 1, this rejection also applies to claims 2-15 for indefiniteness. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 20160125920 A with US 2018/0053976 A1 being cited in this office action to as an English equivalent) in view of Miyazawa et al (US 2008/0254360 A1). Hereinafter referred to as Park in view of Miyazawa.
Regarding claim 1, Park discloses a pouch type secondary battery ([0033]) comprising: 
an electrode assembly (“inner cell 14” [0038]) in which a positive electrode and a negative electrode and a separator are alternately laminated ([0061]);
a battery case accommodating the electrode assembly in an inside thereof (“pouch sheath material 12” [0038]);
an electrode tab connected to the electrode assembly and protruding from one side of the electrode assembly (the left-hand portion of “14” in Fig. 4 where the positive and negative electrodes, and separators converge);
a first electrode lead having an inner end electrically connected to the electrode tab (the upper 10 shown in Fig. 4, “first electrode lead” [0040]);
a second electrode lead (the lower 10 shown in Fig. 4, “second electrode lead” [0040]) having an inner end mechanically (Fig. 4 via 13) and electrically (“in electric contact with each 
a connection part mechanically (Fig. 4) and electrically (“a film-like connection member 13 is used to connect the first electrode lead and the second electrode lead electrically” [0040]) coupling the first and second electrode leads to each other; and
a fusion prevention part (11’ Fig. 4, “second sealing member” [0056]) located at a position at one surface of the first electrode lead (Fig. 4 where 11’ is located in a middle portion of the lower surface of the first electrode lead) to prevent the first electrode lead from being fused to the insulation part (“the second sealing member functions to absorb the vibrational impact that may be applied to the film-like connection member” [0057] and “may be broken by the pressure” [0058], which implies that the second sealing member creates a seal and not a fusion between the first electrode lead and an insulation part).
Park does not disclose that the secondary battery comprises an insulation part bonding the first and second electrode leads to the battery case, fusing around a portion of each of the first and second electrode leads, and that the fusion prevention part functions to prevent the first electrode lead from being fused to the insulation part.
	However, Miyazawa discloses a pouch type secondary battery (“thin-type battery” [0012]) comprising an electrode assembly (“electrochemical cell” [0012]), a battery case accommodating the electrode assembly (“package 3” [0012]), and a metal lead ([0012], 2 Fig. 1, corresponding to the first and second electrode lead structure of the instant application). Miyazawa teaches that the secondary battery comprises an insulation part (“insulator 6” [0012]) 
	Therefore, it would have been obvious for a person having ordinary skill in the art to add an insulation part to the pouch type secondary battery of Park, in view of Miyazawa, such that it bonds the first and second electrode leads to the battery case, and fuses around a portion of each of the first and second electrode leads, namely the upper surface of the first electrode lead and the lower surface of the second electrode lead, in order to achieve a pouch type secondary battery arrangement that insulates the portions of the first and second electrode leads from a metal foil of the battery case where the first and second leads are each fused to the battery case. Furthermore, this modification implies that the lower surface of the first electrode lead and the upper surface of the second electrode lead are not fused to the battery case via the insulation part because the fusion prevention part is interposed in this region (Park Fig. 4) and prevents the first electrode lead and the second electrode lead from being in contact with each other (Park [0056]). Therefore, Modified Park also teaches that the fusion prevention part prevents the first electrode lead from being fused to the insulation part by way of the lower surface of the first electrode lead not being fused to the portion of the insulation part that is disposed on the lower portion of the battery case.
Regarding claim 2, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the fusion prevention part is located between the connection part and the inside of the battery case (Park Fig. 4 where 11’ is located between 13 and the inside of the battery case 12).
Regarding claim 3, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the fusion prevention part is an abraded portion of the one surface of the first electrode lead (Miyazawa “even in a composite coating layer is provided, electrolyte leakage resulting from corrosion… could occur after a long period of use if the ratio of the resin component to the metal salt content in the composite coating layer is below or above the prescribed values” [0029]).
Regarding claim 6, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the insulation part comprises an acid-treated polyolefin-based resin (Miyazawa “The insulation layer 8 is made of a resin material… for example, a cross-linked polyolefin resin” [0021], which is a part of the insulation part and is fused to the electrode leads and is treated with the composite coating layer Miyazawa [0013] and is a “liquid containing not only polyacrylic acid…” Miyazawa [0023]).
Regarding claim 8
Regarding claim 12, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein a bonding force between the fusion prevention part and a confronting surface of the first electrode lead or the insulation part is less than a bonding force between the first or second electrode lead and the connection part (Park “the second sealing member functions to absorb the vibrational impact that may be applied to the film-like connection member 13, and thus prevents the film-like connection member 13 from being broken during the normal operation of the battery” [0057]).
Regarding claim 13, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the connection part is made of a conductive polymer comprising an electrically conductive material (Park “conductive polymer film” [0044]).
Regarding claim 14, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and appears to disclose wherein the connection part has a thickness of 1 µm to 500 µm (Part connection part 13 is described to be a “film-like connection member”, emphasis added, [0057], and the anode collector of Park is described as a “film” [0068] and is disclosed to have a thickness of “3-500 µm” [0068]. A person of ordinary skill in the art would find it obvious to deduce that the magnitude in the use of “film” would fall in this range.).
Regarding claim 15, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, and wherein the insulation part surrounds a location at which the first and second electrode leads are connected to each other by the connection part (Miyazawa Fig. 2C where 6, or 7 and 8, surround the electrode lead 2, which .

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20160125920 A, or US 2018/0053976 A1 as its English equivalent) in view of Miyazawa (US 2008/0254360 A1) as applied to claim 1 above, and further in view of Tsukamoto et al (US 2011/0086264 A1). Hereinafter referred to as Modified Park in view of Tsukamoto.
Regarding claim 4, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, but does not disclose wherein the fusion prevention part is a non-surface-treated portion of the one surface of the first electrode lead.
However, Tsukamoto discloses a pouch type secondary battery (10 Fig. 3, “electro-chemical device” [0065]) with a first electrode lead (A1 or K1 Fig. 3, “leads” [0066]) comprising of a fusion prevention part (7 Fig. 4, “flattening-processed region” [0074]), and an insulation part (“resin layers R1, R2” [0066]) fused around a portion of each of the first and second electrode leads (R1 and R2 Fig. 2) and bonds the first electrode lead to the battery case (“disposed at only the seal parts P1, P2, P3, P4 in peripheries of the four sides of the rectangular package P” [0067] in which P1 is where the first electrode lead is disposed). Tsukamoto teaches wherein the fusion prevention part is a non-surface-treated portion of the one surface of the first electrode lead (“Each of the leads A1, K1 is provided with a flattening-processed region 7 formed by pressing” [0074], 7 Figs. 3 and 4), and that a portion of the battery case that is bonded with the first electrode lead is subjected to thermocompression bonding ([0074]) such that the non-surface-treated portion of the first electrode lead bite into the insulation part, restraining the first 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the first electrode lead of Modified Park in view of Tsukamoto such that the fusion prevention part is a non-surface-treated portion of the one surface of the first electrode lead in order to achieve a pouch type secondary battery with a fusion prevention part of a first electrode lead that bites into the insulation part and restrains the first electrode lead from moving outside of the battery case.
Regarding claim 5, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 4 above, and wherein a remaining portion of the one surface of the first electrode lead is surface treated (Miyazawa Fig. 2A where the modification made from Tsukamoto imparts a pressed region on 2 where 6 surrounds 2, and remaining portions of 5 is a surface treated region, which contains polyacrylite acid and polyacrylic acid imide ([0023]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20160125920 A, or US 2018/0053976 A1 as its English equivalent) in view of Miyazawa (US 2008/0254360 A1), and further in view of Kim (2008/0311469 A1). Hereinafter referred to as Modified Park in view of Kim.
Regarding claim 7, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 6 above, but does not discloses wherein the polyolefin-based resin comprises polypropylene.

Therefore, it would have been obvious for a person having ordinary skill in the art to modify the insulation part of Modified Park in view of Kim such that it comprises of a polyolefin-based resin that is a polypropylene in order to achieve a pouch type secondary battery in which the battery case melts in the range of 90 ºC to 160 ºC to facilitate sealing.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20160125920 A, or US 2018/0053976 A1 as an English equivalent) in view of Miyazawa et al (US 2008/0254360 A1), and further in view of Choi et al (KR 2013/0042954 A). Hereinafter referred to as Modified Park in view of Choi.
Regarding claim 9, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 8 above, but does not disclose wherein the tape comprises normal propylene that is not acid-treated.
However, Choi discloses a pouch type secondary battery (“cell assembly” [0013], 20 Fig. 1) comprising a first electrode lead (“negative electrode lead” [0035], 25 Fig. 2) and a fusion 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the fusion prevention part that comprises of tape of Modified Park in view of Choi such that it comprises normal propylene that is not acid-treated in order to obtain a pouch type secondary battery that has a means for protection over a soldering or welding between the first electrode lead and the secondary battery tab.
Regarding claims 10 and 11, Modified Park discloses all of the limitations for the pouch type secondary battery as set forth in claim 1 above, but does not disclose wherein the fusion prevention part is a film attached to the insulation part, the film contacting the position at the one surface of the first electrode lead, and
wherein the film comprises normal propylene that is not acid-treated.
However, Choi discloses a pouch type secondary battery (“cell assembly” [0013], 20 Fig. 1) comprising a first electrode lead (“negative electrode lead” [0035], 25 Fig. 2), an insulation part fused around a portion of the first electrode lead and bonding the first electrode lead to the case of the battery (thin portions surrounding 25 at the edge of the battery case shown in Fig. 1), and a fusion prevention part (34 Fig. 4, “insulating tape” [0059]) located at a position at one 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the fusion prevention part that comprises of tape of Modified Park in view of Choi such that it is a film attached to the insulation part, the film contacting the position at the one surface of the first electrode lead, and wherein the film comprises normal propylene that is not acid-treated. The person of ordinary skill in the art would be able to obtain a pouch type secondary battery that has a means for protection over a soldering or welding between the first electrode lead and the secondary battery tab.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        


/Magali P Slawski/Primary Examiner, Art Unit 1721